856 F.2d 201
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Arthur Frank MILLARD, Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 88-1211.
United States Court of Appeals, Federal Circuit.
Aug. 11, 1988.

Before MARKEY, Chief Judge, BENNETT, Senior Circuit Judge, and EDWARD S. SMITH, Circuit Judge.
PER CURIAM.


1
Arthur Frank Millard (Millard) appeals the decision of the United States Claims Court in Millard v. United States, No. 244-87C (Cl.Ct. filed Dec. 18, 1987) (Robinson, J.).  The Claims Court granted the United States' motion to dismiss because Millard failed to state a claim upon which that court could grant relief.  We have considered the record and all of the submissions and, on the basis of the Claims Court's opinion, the decision is affirmed.